

Exhibit 10.14


RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
GNC HOLDINGS, INC. 2015 STOCK AND INCENTIVE PLAN
AGREEMENT (the “Agreement”), effective as of [ ], by and between GNC Holdings,
Inc., a Delaware corporation (the “Company”), and ___________ (the
“Participant”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the GNC Holdings, Inc. 2015 Stock and Incentive
Plan (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the Plan, a copy of which has been delivered to
the Participant, which is administered by the Committee;
WHEREAS, pursuant to Section 8.1 of the Plan, the Committee may grant Restricted
Stock to Eligible Employees, Consultants and Non-Employee Directors; and
WHEREAS, the Participant is a Non-Employee Director under the Plan.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Grant of Shares. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, effective on [ ] (the “Grant Date”) the
Company hereby awards to the Participant [ ] shares of validly issued Common
Stock (the “Shares”). Pursuant to Section 2 hereof, the Shares are subject to
certain restrictions, which restrictions shall lapse at the times provided under
Section 3(d) hereof. While such restrictions are in effect, the Shares subject
to such restrictions shall be referred to herein as “Restricted Stock.”
2.    Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of the Shares, except as set
forth in the Plan or this Agreement. Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Shares in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.
3.    Restricted Stock.
(a)    Retention of Certificates. Promptly after the Grant Date, the Company
shall issue stock certificates representing the Restricted Stock unless it
elects to recognize such ownership through uncertificated book entry or another
similar method pursuant to Section 7 hereof. The stock certificates shall be
registered in the Participant’s name and shall bear any legend required under
the Plan or Section 4 hereof. Such stock certificates shall be held in custody
by the Company (or its designated agent) until the restrictions thereon shall
have lapsed. Upon the Company’s request, the Participant shall deliver to the
Company a duly signed stock power, endorsed in blank, relating to the Restricted
Stock.
(b)    Rights with Regard to Restricted Stock. The Participant will have the
right to vote the Restricted Stock, to receive and retain any dividends payable
to holders of record of Common Stock on and after the transfer of the Restricted
Stock (although such dividends shall be treated, to the extent required by
applicable law, as additional compensation for tax purposes if paid on
Restricted Stock), and to exercise all other rights, powers and privileges of a
holder of Common Stock with respect to the Restricted Stock set forth in the
Plan, with the





--------------------------------------------------------------------------------




exceptions that: (i) the Participant will not be entitled to delivery of the
stock certificate or certificates representing the Restricted Stock until the
Restriction Period shall have expired; (ii) the Company (or its designated
agent) will retain custody of the stock certificate or certificates representing
the Restricted Stock and the other RS Property (as defined below) during the
Restriction Period; (iii) no RS Property shall bear interest or be segregated in
separate accounts during the Restriction Period; (iv) any RS Property will be
subject to the restrictions provided in Sections 3(c), 3(d) and 3(e) hereof; and
(v) the Participant may not sell, assign, transfer, pledge, exchange, encumber
or dispose of the Restricted Stock during the Restriction Period.
(c)    Treatment of Dividends and Other RS Property. In the event the
Participant receives a dividend on the Restricted Stock or the Shares of
Restricted Stock are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Stock
or representing a distribution or return of capital upon or in respect of the
Restricted Stock or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Stock, or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
Participant in respect of the Restricted Stock (collectively “RS Property”), the
Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including any certificates representing shares duly endorsed
in blank or accompanied by stock powers duly executed in blank, and such RS
Property shall be subject to the same restrictions, including those of Sections
3(d) and 3(e) hereof, as the Restricted Stock with regard to which they are
issued and shall herein be encompassed within the term “Restricted Stock.”
Unless otherwise determined by the Committee, any RS Property issued in the form
of cash will not be reinvested in Shares and will be held uninvested and without
interest until delivered to the Participant within 30 days after the end of the
Restriction Period as determined by the Committee, if the related Restricted
Stock becomes vested.
(d)    Vesting.
(i)    The Restricted Stock granted pursuant to Section 1 hereof shall vest and
cease to be Restricted Stock in accordance with the following schedule, provided
that the Participant has not incurred a Termination of Employment prior to the
applicable vesting date:
Vesting Date
Percent Vested
First Anniversary of Grant Date
100%
 
 
 
 

(ii)    There shall be no proportionate or partial vesting in the periods
between the vesting dates and vesting shall occur only on each vesting date;
provided that no Termination of Employment has occurred prior to such date.
(iii)    When any Shares become vested, the Company shall promptly issue and
deliver, unless the Company is using book entry, to the Participant a new stock
certificate registered in the name of the Participant for such Shares without
the legend set forth in Section 4 hereof and deliver to the Participant any
related other RS Property, subject to applicable withholding.
(e)    Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all unvested Restricted Stock upon the Participant’s
Termination of Employment for any reason.  Additionally, in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period after, any vesting of Restricted Stock, the Committee may direct that all
unvested Restricted Stock shall be immediately forfeited to the Company and the
Participant shall pay to the Company an amount equal to the Fair Market Value at
the time of vesting of any Restricted Stock which had vested in the period
referred to above.





--------------------------------------------------------------------------------




(f)    Withholding. The Participant shall pay, or make arrangements to pay, in a
manner satisfactory to the Company, an amount equal to the amount of all
applicable foreign, federal, state, provincial and local taxes that the Company
is required to withhold at any time.  In the absence of such arrangements, any
statutorily required withholding obligation may, as determined at the sole
discretion of the Committee, be satisfied by delivery to the Company of shares
of Common Stock issuable under this Agreement equal to the statutorily required
withholding obligation.
(g)    Section 83(b). If the Participant properly elects (as permitted by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the fair market value of such Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. The Participant acknowledges that
it is his or her sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if he or she elects to utilize such election.
(h)    Delivery Delay. The delivery of any certificate representing the
Restricted Stock or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable foreign, federal,
state or provincial securities law, or any national securities exchange listing
requirements and the Company is not obligated to issue or deliver any securities
if, in the opinion of counsel for the Company, the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state or provincial law or of any regulations
of any governmental authority or any national securities exchange.
4.    Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the following legends:
(a)    “The anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance or charge of the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the GNC Holdings,
Inc. (the “Company”) 2015 Stock and Incentive Plan (as the same may be amended
or supplemented from time to time), and an Award Agreement entered into between
the registered owner and the Company dated [ ]. Copies of such Plan and Award
Agreement are on file at the principal office of the Company.”
(b)    Any legend required to be placed thereon by applicable blue sky laws of
any state.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver a certificate representing the Restricted Stock prior to the vesting
date set forth above.
5.    No Obligation to Continue Employment. This Agreement is not an agreement
of employment. This Agreement does not guarantee that the Company or its
Affiliates will employ or retain, or continue to, employ or retain the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock is
outstanding, nor does it modify in any respect the Company or its Affiliate’s
right to terminate or modify the Participant’s employment or compensation.
6.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof. Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for the purpose.





--------------------------------------------------------------------------------




7.    Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal, state or provincial law, the
Company may issue the Shares in the form of uncertificated shares. Such
uncertificated shares of Restricted Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the
Participant. If thereafter certificates are issued with respect to the
uncertificated shares of Restricted Stock, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.
8.    Rights as a Stockholder. The Participant shall have all rights of a
stockholder with respect to any Shares covered by the Restricted Stock, except
with respect to the right to Transfer any Shares covered by the Restricted Stock
during the Restriction Period or except as otherwise specifically provided for
in this Agreement or the Plan.
9.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. By signing and
returning this Agreement, the Participant acknowledges having received and read
a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.
10.    Amendment. To the extent applicable, the Board or the Committee may at
any time and from time to time amend, in whole or in part, any or all of the
provisions of this Agreement to comply with Section 409A of the Code and the
regulations thereunder or any other applicable law and may also amend, suspend
or terminate this Agreement subject to the terms of the Plan.  Except as
otherwise provided in the Plan, no modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing by the party
against whom it is sought to be enforced.  The award of Restricted Stock
pursuant to this Agreement is not intended to be considered “deferred
compensation” for purposes of Section 409A of the Code.  With respect to any
dividends and other RS Property, however, this Agreement is intended to comply
with the applicable requirements of Section 409A of the Code relating to
“short-term deferrals” thereunder, and shall be limited, construed and
interpreted in a manner so as to comply therewith.
11.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):
If to the Company, to:
GNC Holdings, Inc.
300 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Attention: Chief Legal Officer
If to the Participant, to the address on file with the Company.
12.    Acceptance. As required by Section 8.2 of the Plan, the Participant must
accept this award of Restricted Stock by executing this Agreement within a
period of 60 days from the date the Participant receives this Agreement (or such
other period as the Committee shall provide). In the event that the Restricted
Stock is not accepted within such time period, this Agreement shall be null and
void ab initio and this award of Restricted Stock shall not be valid.
13.    Miscellaneous.





--------------------------------------------------------------------------------




(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
(b)    This Agreement shall be governed and construed in accordance with the
laws of Delaware (regardless of the law that might otherwise govern under
applicable Delaware principles of conflict of laws).
(c)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
(d)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


GNC HOLDINGS, INC.


By:     
Name:    
Title:    


PARTICIPANT
By:     
Name:





